Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment (hereinafter “Am.”) under 37 CFR 1.116 filed on November 7, 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer (TD) filed on November 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,077,911 has been reviewed and is accepted.  The TD has been recorded.
Withdrawal Notice of Indication of Allowability
The indicated allowability of dependent claims 8 and 10, which have been incorporated into claims 1 and 10 as presented in the Am., in the Office action (OA) on May 24, 2022 is withdrawn in view of the newly discovered reference to Thomas’143 (US 20120125143).  Rejections based on the newly cited reference follow.
Election/Restrictions
Applicant’s election without traverse of Species I (FIGS. 1-19) in the reply filed on June 29, 2021 in the parent application is carried over to the instant RCE (MPEP § 819).
2.	Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.
Claim Objections
 Claim 9 is objected to because of the informalities such as typographical or grammatical
error. For example, the recitation “a piston position adjustment operatively coupled to the piston” should have been changed “a piston position adjustment operatively is coupled to the piston.” Appropriate correction is required.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
35 U.S.C. 102
Claims 1, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas’143.
Claim 1
	Thomas’143 teaches a hydraulic operating device (100) for a human-powered vehicle, the hydraulic operating device (100) comprising:
	a base (102, e.g., FIG. 5, ¶ 22 et seq.) including a cylinder bore (139, FIG. 7, ¶ 26, see Appendix (Ap.)) defining a cylinder axis (172, FIG. 7, ¶ 35), the cylinder bore (139) having a first end (see the first end 102a1 in Ap.) and a second end (see the second end 102b1 in Ap., please note that the first and second ends 102a1 and 102b1 in Ap. are similar to Applicant’s first and second ends 30a1 and 30b1 shown in Applicant’s amended FIG. 10 filed on July 29, 2022) where the second end (102b1 in Ap.) is spaced from the first end (102a1 in Ap.) along the cylinder axis (172, see Ap.);
an operating member (108, FIGS. 1 and 6-7, ¶ 23) pivotally coupled to the base (102) about a pivot axis (114, FIG. 5, ¶ 24) between a rest position (FIG. 8, ¶ 18) and an operated position (FIG. 6, ¶ 6);
	a piston (134, FIG. 7, ¶ 35) movably provided in the cylinder bore (139), the piston (134) 
being coupled to the operating member (108) to be pushed in response to a pivotal movement of the operating member (108) from the rest position (FIG. 8) to the operated position (FIG. 6); and
	a handlebar mounting structure (106, FIGS. 2 and 5) coupled to the base (102), the handlebar mounting structure (106) defining a handlebar mounting axis (137, FIGS. 2 and 6, ¶ 27) that extends linearly along a handlebar (105) in a mounted state in which the base (102) is mounted to the handlebar (105) by the handlebar mounting structure (106), wherein
	the cylinder axis (172, FIG. 7) of the cylinder bore (139) is inclined towards the handlebar mounting axis (135, FIG. 6) so that a first distance (X1 in Ap.) between the first end (102a1 in Ap.) of the cylinder bore (139) and the handlebar mounting axis (137) is smaller than a second distance (X2 in Ap.) between the second end (102b1) of the cylinder bore (139) and the handlebar mounting axis (137), the first distance (X1 in Ap.) being spaced farther away from the pivot axis (114, FIGS. 1 and 5) than the second distance (X2 in Ap.) is spaced from the pivot axis (114) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (114), and
	the pivot axis (144) is located in an area between the cylinder axis (172, see Ap.) and the handlebar mounting axis (137) as viewed in the pivot axis direction (D2 in Ap.).
Claim 1 is anticipated by Thomas’143 because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Thomas’143 as shown in Ap. Vederala Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.
Claim 8
Thomas’143 teaches a hydraulic operating device (100) for a human-powered vehicle, the hydraulic operating device (100) comprising: 
a base (102)  including a cylinder bore (139) defining a cylinder axis (172), the cylinder
bore (139) having a first end (102a1 in Ap.) and a second end (102b1 in Ap.) where the second end (102b1 in Ap.) is spaced from the first end (102a1) along the cylinder axis (172);
an operating member (108) pivotally coupled to the base (102) about a pivot axis (114) between a rest position (FIG. 8) and an operated position (FIG. 6);
a piston (134) movably provided in the cylinder bore (139); and
a handlebar mounting structure (106) coupled to the base (102), the handlebar mounting structure (106) defining a handlebar mounting axis (137) that extends linearly along a handlebar (105) in a mounted state in which the base (102) is mounted to the handlebar (105) by the handlebar mounting structure (106), wherein
the cylinder axis (172) of the cylinder bore (139) is inclined towards the handlebar mounting axis (137) so that a first distance (X1 in Ap.) between the first end (102a1 in Ap.) of the cylinder bore (139) and the handlebar mounting axis (137) is smaller than a second distance (X2 in Ap.) between the second end (102b1 in Ap.) of the cylinder bore (139) and the handlebar mounting axis (137), the first distance (X1 in Ap.) being spaced farther away from the pivot axis (114) than the second distance (X2 in Ap.) is spaced from the pivot axis (114) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (114), and
the pivot axis (114) is located in an area between the cylinder axis (172) and the handlebar mounting axis (137) as viewed in the pivot axis direction (D2 in Ap.), the piston (134) being coupled to the operating member (108) to be pulled in response to a pivotal movement of the operating member (108) from the rest position (FIG. 8) to the operated position (FIG. 6).
Claim 9
A piston position adjustment (112, 126; e.g., FIGS. 5, 7 and 9; ¶ 24 et seq.) is operatively coupled to the piston (134).   
Claim 10
Please see claim 1 or 8 above and note that the operating member (108) further includes an operating member position adjustment (112, 126; e.g., FIGS. 5, 7 and 9; ¶ 24 et seq.).
Claim 14
Thomas’143’ operating member includes an operating lever (108, FIGS. 1 and 5-7).
Claim Rejections - 35 USC § 103
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas’143.
	Claims 5-6
Thomas’143’s cylinder axis (172) and Thomas’143’s handlebar mounting axis (137) form an inclination angle of a determined degree (see, e.g., angle A in FIG. 6 in Ap.).  In summary, Thomas’143 teaches the invention substantially as claimed but Thomas’143 does not explicitly teach the inclination angle in a range from 1o-25o or 5o-15o.  However, Applicant has not shown that the claimed angles are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the value of Thomas’143’s angle in the range of 1o-25o or 5o-15o as claimed would have been an obvious choice by performing routine experimentation in order to optimize the reach adjustment for Thomas’143’s lever/operating member (108).  Ibid., ¶¶ 4, 24, 28, 32 and 35.  See stare decisis regarding routine optimization in MPEP § 2144.05.  See Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); nonprecedential K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14; and/or General Electric Co. v. Raytheon Technology Corp., IPR2020-00405 Patent 10,066,548 B2 (PTAB 07/27/2021).  Put differently, The change in the angles of Thomas’143 would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claims 16-17
A linear distance (L1 or L2 in Ap.) between Thomas’143’s pivot axis (114) and the handlebar mounting axis (137) or the cylinder axis (172) as viewed in the pivot axis direction (D2 in Ap.) is in a range of determined millimeters.
Thomas’143 teaches the invention substantially as claimed.  However, Thomas’143 does not teach the linear distance between Thomas’143’s pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm.  However,  Applicant has not shown that the claimed dimensions of the claimed distance are critical.  In re Aller supra.
To select the dimension of Thomas’143’s linear distance between Thomas’143’s pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm in the range of 3-15mm as claimed would have been an obvious choice by performing routine experimentation in order to optimize the reach adjustment for Thomas’143’s operating member (id. ¶¶ 4, 24, 28, 32 and 35).  See legal precedent cited in claims 5-6 above.  
Indication of Allowable Subject Matter
1.	Claims 3, 12 and 25-27 are allowed. 
2.	Claims 2, 4, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(a) 	Thomas’537 (US 20220024537) teaches the elements listed in TABLES A-D at ¶ 36 as best seen in FIG. 5; however, Thomas’537’s effective filing date (EFD) of July 23, 2020 is after the EFD of this application (September 4, 2019); and
(b)	Hojer (US 10,486,768) teaches a lever (26) having a pivot axis (24) but the pivot axis (24) is not located in an area between the cylinder axis and the handlebar axis (FIG. 2).
Response to Arguments
Applicant's arguments filed on November 7 and 11, 2022 have been fully considered but they are not persuasive.
Interview Summary 
Applicant’s interview record filed on November 15, 2022 is OK (MPEP § 713.04).
Status of Claims and Amendments
The status of the claims and amendments have been changed as seen above due to the newly discovered reference to Thomas’143 during an updated search as seen above.
35 USC 102 and 103 
The art rejections set forth in the OA on August 25, 2022 are withdrawn in view of Applicant’s amendments.
No statutory Double Patenting 
The no statutory double patenting rejection set forth in the prior OA is withdrawn in view of Applicant’s filing the TD on November 11, 2022.  As noted, Applicant stated in the Interview Summary filed on November 16, 2022 that “the terminal disclaimer filed on November 12, 2022 will be petitioned to be withdrawn.”  Currently, the petition has not been filed and granted; therefore, the filed TD is still in effect.  Upon Applicant’s filing of the instant petition, this rejection would be reconsidered accordingly.  Please see MPEP § 804.02.  
Allowable Subject Matter and New Claims
The indication of allowable subject matter and/or new claims has been changed due to the newly discovered reference to Thomas’143 as seen above.
Conclusion
In view of the foregoing, this application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656